      Case 2:20-cv-00232-SAB       ECF No. 15   filed 09/21/20   PageID.82 Page 1 of 2



 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Sep 21, 2020
 4                                                                      SEAN F. MCAVOY, CLERK

 5
 6                           UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 RAYMOND WETMORE-TINNEY,                         NO. 2:20-CV-00232-SAB
11                   Petitioner,
12        v.                                        ORDER DISMISSING ACTION
                                                    WITHOUT PREJUDICE
13
14 SPOKANE COUNTY JAIL, et al.,
15                 Respondents.
16
17        By Order filed August 17, 2020, the Court granted Petitioner leave to
18 proceed in forma pauperis and directed him to show cause why his pro se Petition
19 for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 should not be dismissed.
20 ECF No. 14. Petitioner initiated this action while a prisoner at Spokane County
21 Detention Services. ECF No. 1. He was subsequently released and provided a
22 residential address in Spokane, Washington. ECF No. 12. Respondents have not
23 been served in this action.
24        The Court cautioned Petitioner that his failure to show cause would be
25 construed as his consent to the dismissal or this action. See ECF No. 14 at 6.
26 Petitioner did not comply with the Order to Show Cause and he has filed nothing
27 further in this action.
28

     ORDER DISMISSING ACTION WITHOUT PREJUDICE -- 1
      Case 2:20-cv-00232-SAB     ECF No. 15    filed 09/21/20   PageID.83 Page 2 of 2



 1        Petitioner has presented no basis for this Court’s intervention in pending
 2 state court proceedings. Perez v. Ledesma, 401 U.S. 82, 85 (1971). Therefore, for
 3 the reasons set forth above and in the Order to Show Cause, ECF No. 14, IT IS
 4 HEREBY ORDERED that this action is DISMISSED WITHOUT
 5 PREJUDICE for failure to exhaust state court remedies. IT IS FURTHER
 6 OREDERED all pending motions are DENIED as moot.
 7        IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,
 8 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
 9 that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
10 taken in good faith and there is no basis upon which to issue a certificate of
11 appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
12 appealability is therefore DENIED.
13        DATED this 21st day of September 2020.
14
15
16
17
18
                                                      Stanley A. Bastian
19
                                              Chief United States District Judge
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION WITHOUT PREJUDICE -- 2
